DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on August 1, 2019. Claims 26, 28-30, 33-42, and 45-50 are pending and have been examined. Claims 27, 31-32, 43-44 have been canceled. Claims 26, 28-30, and 33-40 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on June 30, 2022. 

Drawings
The drawings were received on June 30, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
Regarding claim 26 and claim 40, the rejection under 35 U.S.C. 112(b) is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26, 28, 33-40, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. (US Publication 2011/0231061), referred to as “Reeve(‘061)” further in view of Reeve et al. (US Publication 2013/0041549), referred to as “Reeve(‘549).
Regarding claim 26, Reeve (‘061) teaches a machine which includes: one or more of which are drivable and/or steerable running gears (see at least Reeve('061) Para 38: "wheel and vehicle control at a very precise level.") steering angle sensors that are associated with one or more steerable running gears for determining the respective steering angles thereof, (see at least Reeve('061) Para 31: "The preferred embodiment of the integrated multi-sensor guidance system (guidance system) 2, as shown in FIG. 1, includes a vehicle 4, which may be equipped with... a sensor suite 7, ... a steering controller 12 providing proportional hydraulic control, a hydraulic steering manifold 14, a wheel angle/speed sensor (WAS) 16...") and speed sensors associated with one or more drivable running gears for determining the respective speeds thereof (see at least Reeve('061) Para 31: "The preferred embodiment of the integrated multi-sensor guidance system (guidance system) 2, as shown in FIG. 1, includes a vehicle 4, which may be equipped with... a sensor suite 7, ... a steering controller 12 providing proportional hydraulic control, a hydraulic steering manifold 14, a wheel angle/speed sensor (WAS) 16...") a position-determining device comprising (see at least Reeve('061) Para 31: " a GNSS receiver 22 connected to a plurality of antennas 24 located on the vehicle 4") a navigation satellite system receiver for receiving satellite signals of a global navigation satellite system (see at least Reeve('061) Para 31: "the guidance system 2 includes a base station antenna 18 to communicate with a differential receiver 20, a GNSS receiver 22 connected to a plurality of antennas 24 located on the vehicle 4, and an inertial measurement unit (IMU) 26 for providing additional information to said guidance unit 10.") a computing unit configured to determine the position of a reference point relative to the construction machine [based on the satellite signals of the global navigation satellite system; (see at least Reeve('061) Para 42: "… when the guidance system 2 is booted up. …The system is then initialized at 104 and a default process 106 is begun. In this default process, …high-confidence sensor is used to calibrate all other sensors. This highest confidence sensor is also used for initial position and heading information gathering and to instruct the guidance unit 10. In a preferred embodiment of the invention, the GNSS system 8 could default as the initial highest confidence system,") the orientation of the construction machine in a first machine coordinate system not dependent on the construction machine, based on the satellite signals of the global navigation satellite system (see at least Reeve('061) Para 42: "… when the guidance system 2 is booted up. …The system is then initialized at 104 and a default process 106 is begun. In this default process, …high-confidence sensor is used to calibrate all other sensors. This highest confidence sensor is also used for initial position and heading information gathering and to instruct the guidance unit 10. In a preferred embodiment of the invention, the GNSS system 8 could default as the initial highest confidence system,"); a controller cooperating with the position-determining device configured to adjust steering angles of the steerable running gears so that the reference point of the construction machine moves along a set trajectory (see at least Reeve('061) Para 14: "A steering controller is required to accept instructions from the guidance unit and actually perform the steering controls on the vehicle. "), wherein control of the construction machine in a first control mode is based at least in part on the satellite signals (see at least Reeve('061) Para 13: "The guidance unit receives positional information from the GNSS unit and compares it with a pre-planned path or map. "), wherein the computing unit is configured so that, in a second control mode in which control of the construction machine is not based on the satellite signals of the navigation satellite system (see at least Reeve('061) Para 46: "In the alternative, if the confidence loop 100 were to determine that the GNSS system 8 had a weak signal at a particular point, the guidance unit 10 could rely on data from the IMU 26 and/or WAS 16 until the GNSS signal returns."), during movement of the construction machine the position of the reference point relating to the construction machine and the orientation of the construction machine  are determined in the first coordinate system based on a kinematic model implemented in the computing unit (see at least Reeve('061) Para 48: "The steering controller 12 portion of the guidance system 2 is designed to transmit and receive steering information from all associated parts and to provide the means for actually controlling the direction of the vehicle 4 based upon position and guidance data gathered by the sensor suite 7 and interpreted by the guidance unit 10."), which describes the position of the reference point and the orientation of the construction machine in the first coordinate system depending on the steering angles and the speeds of the running gears (see at least Reeve('061) Para 49: "Although the WAS 16 is part of the sensor suite 7 as discussed above, there is a direct connection between the WAS 16 and the steering controller 12. This results in a "wheel loop" whereby the steering controller 12 transmits steering commands to the hydraulic steering manifold 14 which proceeds to turn the wheels of the vehicle 4 in a direction. The angle of the turn is reported back to the steering controller, which may order further steering corrections depending on the pre-planned path 64. "), and further taking into account one or more empirically determined correction values for the one or more steering angles and/or for the one or more speeds (see at least Reeve('061) Para 46: "The guidance unit can relay correction information from the GNSS positioning system 8 to the WAS for calibration purposes”).
Reeve(‘061) does not explicitly teach a construction machine comprising: a machine frame supported by running gears, one or more of which are drivable and/or steerable running gears. However, the difference between Reeve(‘061) and the claimed invention was a known variation. Specifically, Reeve(‘061)teaches “the system can fluctuate how much [tilling] the implement does” (see at least Reeve(‘061)Para 32), “a vehicle being self-driven around a series of different path-types 64” (see at least Reeve(‘061)Para 33), and “turn the wheels of the vehicle 4 in a direction” (see at least Reeve(‘061)Para 49). The applicant describes the constructions machine to be able to alter the terrain (Para 3), perform translation and/or rotational movements (para 5), and the running gears may be crawler drives or wheels (para 12).   Furthermore, there were design incentives for implementing the claimed variation. Specifically, when the vehicle would go behind an object that blocks GNSS signals, such as a tree, it could keep going and not be interrupted. Therefore, the use of a machine frame supported by running gears, one or more of which are drivable and/or steerable running gears would have been recognized as predictable to one of ordinary skill in the art before the time of filing the claimed invention.
Reeve (‘061) also does not explicitly teach wherein the one or more correction values are determined to compensate for factors that are external to the steering angle sensors and/or speed sensors. However, Reeve (‘549) teaches in the similar field of machine control using optical sensors to correct movement (see at least Reeve('549) Para 176: "In cases where a GNSS outage occurs, the optical movement sensor continues to provide position and attitude data to the optimal estimator. In such circumstances, control of the vehicle can be effected by the information received from the optical movement sensor alone."). It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve (‘061) with Reeve (‘549) to include optical sensors based on the motivation to provide a more accurate calculated or determined position and attitude of the vehicle (Reeve (‘549) para 175).
Regarding claim 28, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 26. Reeve(‘061) further teaches the position of the reference point and the orientation of the construction machine determined on the basis of the satellite signals of the navigation satellite system are stored in a memory (see at least Reeve(‘061) Para 11: "said guidance controller being adapted for receiving and storing in said memory storage device GNSS-based positioning signals;"), the position of the reference point and the orientation of the construction machine is retrieved from the memory in the control mode on the basis of the kinematic model for determining the position of the reference point and the orientation of the construction machine (see at least Reeve(‘061) Para 11: "said guidance controller being adapted for providing output signals to a display device for displaying vehicle motion relative to guide patterns").
Regarding claim 33, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 26. Reeve(‘061) further teaches the steering angles of the steerable running gears are adjusted to minimize the distance between a desired position described by a trajectory and an actual position of the reference point determined by the position-determining device (see at least Reeve(‘061) Para 49: "the steering controller 12 transmits steering commands to the hydraulic steering manifold 14 which proceeds to turn the wheels of the vehicle 4 in a direction. The angle of the turn is reported back to the steering controller, which may order further steering corrections depending on the pre-planned path 64.").
Regarding claim 34, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 26. Reeve(‘061) does not explicitly teach a construction machine that is a road milling machine, slipform paver, or a road finisher. However, Reeve (‘061) teaches a “comparable” device where it is known to add navigation systems to a tractor. Therefore, one of ordinary skill in the art before the time of filing the claimed invention could have implemented the teachings of a navigation system integrated into a vehicle as taught in Reeve(‘061) to any vehicle based on the motivation to have accurate and precise measurement of a vehicle while it moves through an area. The results would have been predictable to one of ordinary skill in the art.
Regarding claim 35, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 26. Reeve(‘061) further teaches din the first control mode, at least one correction variable is determined for the kinematic model based on at least one steering angle set in a certain route section for a running gear by the controller (see at least Reeve(‘061) Para 46: "By comparing the highly reliable GNSS information with the less reliable WAS information, the guidance unit can tell whether the WAS is correct or not."), and in the second control mode, the position of the construction machine relating to the reference point and the orientation of the construction machine in the first coordinate system are determined on the basis of the kinematic model implemented in the computing unit of the position-determining device taking into account the at least one correction variable (see at least Reeve(‘061) Para 10: "Additional sensors may also be used to support weak GNSS positional data, such as an inertial measurement unit which may include a gyroscope. Such additional sensors are, however, prone to lose calibration and then need to be corrected.").
Regarding claim 36, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 35. Reeve(‘061) further teaches wherein the certain route section is a straight section, and wherein the correction variable for a running gear is a steering angle set for the running gear by the controller in the straight section (see at least Reeve(‘061) Para 46: "The WAS 16 is initially calibrated with a zero-heading").
Regarding claim 37, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 35. Reeve(‘061) teaches generating and using correction variables for calibration of steering, but Reeve(‘061) does not explicitly teach generating and using correction variables dependent on the type of work equipment. However, Reeve(‘549) teaches in the first control mode, a plurality of correction variables is determined for the kinematic model on the basis of a steering angle set in a certain route section for a running gear by the controller (see at least Reeve('549) Para 174: "The error calculation module 62 uses the statistically optimal estimate of the position and attitude of the tractor…This may be calculated as an error in the x-coordinate, an error in the y-coordinate and an error in the heading of the position and attitude of the tractor…These error values are used in a correction calculation module 66 to determine a correction value."), depending on a type of work equipment on the left or right side of a longitudinal axis of the machine frame of the construction machine and/or a distance of the work equipment to the longitudinal axis of the machine frame and/or a condition of the ground and/or a course of the route section and/or the speed of the running gear (see at least Reeve('549) Para 173: "The required control path or the desired path of travel may be entered into the computer memory of the controller or it may be calculated from an initial wayline and further operating parameters, such as the width of the implement being towed by the tractor."), and the computing unit is configured so that, in the second control mode, the position of the construction machine relating to the reference point and the orientation of the construction machine are determined in the first coordinate system on the basis of the kinematic model implemented in the computing unit of the position-determining device taking into account the at least one of a plurality of correction variables (see at least Reeve('549) Para 176: "In cases where a GNSS outage occurs, the optical movement sensor continues to provide position and attitude data to the optimal estimator. In such circumstances, control of the vehicle can be effected by the information received from the optical movement sensor alone.").
It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) based on the motivation to account for variance in the work being done and the size of the equipment.
Regarding claim 38, the combination of Reeve(‘061) and Reeve(‘549) remains as applied to claim 37. The combination further teaches wherein the computing unit is configured so that, in the first control mode, a plurality of correction variables is determined by the controller on the basis of a steering angle set for a running gear in a certain route section for the kinematic model depending on an arrangement of the device for moulding flowable material on a left or right side of the machine frame (see at least Reeve('549) Para 174: "The error calculation module 62 uses the statistically optimal estimate of the position and attitude of the tractor obtained from the optimal estimator 60 and the desired position and attitude of the tractor determined from the required control path to calculate the error in position and attitude of the tractor. This may be calculated as an error in the x-coordinate, an error in the y-coordinate and an error in the heading of the position and attitude of the tractor. These error values are represented as "Ex", "Ey" and "Eh" in FIG. 5. These error values are used in a correction calculation module 66 to determine a correction value.") and distance of the device for moulding flowable material from a longitudinal axis of the machine frame (see at least Reeve('549) Para 173: "The required control path or the desired path of travel may be entered into the computer memory of the controller or it may be calculated from an initial wayline and further operating parameters, such as the width of the implement being towed by the tractor."). The combination does not explicitly teach wherein the construction machine is a slipform paver having a device for molding flowable material,  However, Reeve (‘549) teaches a “comparable” device where it is known to add correction variables to tractor navigation. Therefore, one of ordinary skill in the art before the time of filing the claimed invention could have as it would have been obvious to someone skilled in the art before the effective filing date to modify to combination to apply the known technique of determining correction variables for slow moving, heavy equipment to a slipform paver based on the motivation to improve the navigation when GNSS signals are weak or lost. The results would have been predictable to one of ordinary skill in the art.
Regarding claim 39, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 26. Reeve(‘061) teaches determining correction variables for steering, but Reeve(‘061) does not explicitly teach determining correction variables for speed. However, Reeve(‘549) teaches the computing unit is configured so that, in the first control mode, at least one correction variable is determined for the kinematic model on the basis of the difference between a speed set by the controller for a running gear and the speed of the running gear that is measured, the computing unit is configured so that, in the second control mode, the position of the reference point relative to the construction machine and the orientation of the construction machine in the first coordinate system is determined on the basis of the kinematic model implemented in the computing unit of the position-determining device, which describes the position of the reference point and the orientation in the first coordinate system in consideration of at least one correction variable for the speed of the at least one running gear (It will also be clearly appreciated that there may be many other vehicle variables or parameters which also need to be controlled if, for example, acceleration/deceleration or the vehicle's mode of equipment operation are also to be controlled.).
It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) to include variables for the speed based on the motivation to improve the accuracy of the GNSS-less operation.
Regarding claim 40, Reeve(‘061) teaches A method of controlling a … machine… in which satellite signals of a global navigation satellite system are received, and, based on the satellite signals of the global navigation satellite system (see at least Reeve(‘061) Para 31: " a GNSS receiver 22 connected to a plurality of antennas 24 located on the vehicle 4"), a position of a reference point and an orientation of the construction machine are determined in a first coordinate system independent of the construction machine (see at least Reeve(‘061) Para 6: "It is known in the art that by using GNSS satellites' carrier phase transmissions,...a position may readily be determined to within millimeters….When accomplished with two antennas at a fixed spacing, an angular rotation may be computed using the position differences"), and steering angles of the steerable running gears are set so that the reference point of the construction machine moves along a set trajectory (see at least Reeve(‘061) Para 14: "A steering controller is required to accept instructions from the guidance unit and actually perform the steering controls on the vehicle. "), and wherein control of the construction machine in a first control mode is based at least in part on the satellite signals (see at least Reeve(‘061) Para 13: "The guidance unit receives positional information from the GNSS unit and compares it with a pre-planned path or map. "), the method comprising: in a second control mode in which the control of the construction machine is not performed based on the satellite signals of the global navigation satellite system (see at least Reeve(‘061) Para 46: "In the alternative, if the confidence loop 100 were to determine that the GNSS system 8 had a weak signal at a particular point, the guidance unit 10 could rely on data from the IMU 26 and/or WAS 16 until the GNSS signal returns."), during the movement of the construction machine, determining the position of the reference point relative to the construction machine and the orientation of the construction machine in the first coordinate system on the basis of a kinematic model implemented in a computing unit (see at least Reeve(‘061) Para 48: "The steering controller 12 portion of the guidance system 2 is designed to transmit and receive steering information from all associated parts and to provide the means for actually controlling the direction of the vehicle 4 based upon position and guidance data gathered by the sensor suite 7 and interpreted by the guidance unit 10.") which describes the position of the reference point and the orientation of the construction machine in the first coordinate system on the basis of the steering angles and the speeds of the running gear (see at least Reeve(‘061) Para 49: "Although the WAS 16 is part of the sensor suite 7 as discussed above, there is a direct connection between the WAS 16 and the steering controller 12. This results in a "wheel loop" whereby the steering controller 12 transmits steering commands to the hydraulic steering manifold 14 which proceeds to turn the wheels of the vehicle 4 in a direction. The angle of the turn is reported back to the steering controller, which may order further steering corrections depending on the pre-planned path 64.") wherein the kinematic model further takes into account one or more empirically determined correction values for the steering angles and/or for the speeds of the running gear (see at least Reeve('061) Para 46: "The guidance unit can relay correction information from the GNSS positioning system 8 to the WAS for calibration purposes."), and wherein the one or more correction values are determined to compensate for factors that are external to a steering angle sensor associated with the running gear for determining the steering angle (see at least Reeve('061) Para 176: "In cases where a GNSS outage occurs, the optical movement sensor continues to provide position and attitude data to the optimal estimator. In such circumstances, control of the vehicle can be effected by the information received from the optical movement sensor alone.").
Reeve(‘061) does not explicitly teach teaches A method of controlling a construction machine having a machine frame driven by running gears, one or more of which are drivable and/or steerable running gears. However, the difference between Reeve(‘061) and the claimed invention was a known variation. Specifically, Reeve(‘061)teaches “the system can fluctuate how much [tilling] the implement does” (see at least Reeve(‘061)Para 32), “a vehicle being self-driven around a series of different path-types 64” (see at least Reeve(‘061)Para 33), and “turn the wheels of the vehicle 4 in a direction” (see at least Reeve(‘061)Para 49). The applicant describes the constructions machine to be able to alter the terrain (Para 3), perform translation and/or rotational movements (para 5), and the running gears may be crawler drives or wheels (para 12).   Furthermore, there were design incentives for implementing the claimed variation. Specifically, when the vehicle would go behind an object that blocks GNSS signals, such as a tree, it could keep going and not be interrupted. Therefore, the use of a machine frame supported by running gears, one or more of which are drivable and/or steerable running gears would have been recognized as predictable to one of ordinary skill in the art before the time of filing the claimed invention.
Regarding claim 45, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 40. Reeve(‘061) further teaches wherein the steering angle of the steerable running gears are adjusted to minimize the distance between a desired position described by a trajectory and an actual position of the reference point (see at least Reeve(‘061) Para 49: "the steering controller 12 transmits steering commands to the hydraulic steering manifold 14 which proceeds to turn the wheels of the vehicle 4 in a direction. The angle of the turn is reported back to the steering controller, which may order further steering corrections depending on the pre-planned path 64.").
Regarding claim 46, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 40. Reeve(‘061) further teaches In the first control mode, at least one correction variable is determined for the kinematic model based on at least one steering angle set in a certain route section for a running gear by the controller (see at least Reeve(‘061) Para 46: "By comparing the highly reliable GNSS information with the less reliable WAS information, the guidance unit can tell whether the WAS is correct or not."), and in the second control mode, the position of the construction machine relating to the reference point and the orientation of the construction machine in the first coordinate system are determined on the basis of the kinematic model implemented in the computing unit of the position-determining device taking into account the at least one correction variable (see at least Reeve(‘061) Para 10: "Additional sensors may also be used to support weak GNSS positional data, such as an inertial measurement unit which may include a gyroscope. Such additional sensors are, however, prone to lose calibration and then need to be corrected.").
Regarding claim 47, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 46. Reeve(‘061) further teaches wherein the specific route section is a straight route section, wherein the correction variable for a running gear is a steering angle set for the running gear by the controller in the straight route section (see at least Reeve(‘061) Para 46: "The WAS 16 is initially calibrated with a zero-heading").
Regarding claim 48, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 46. Reeve(‘061) teaches generating and using correction variables for calibration of steering, but Reeve(‘061) does not explicitly teach generating and using correction variables dependent on the type of work equipment. However, Reeve(‘549) teaches In the first control mode, a plurality of correction variables is determined for the kinematic model on the basis of a steering angle set in a certain route section for a running gear by the controller (see at least Reeve('549) Para 174: "The error calculation module 62 uses the statistically optimal estimate of the position and attitude of the tractor…This may be calculated as an error in the x-coordinate, an error in the y-coordinate and an error in the heading of the position and attitude of the tractor…These error values are used in a correction calculation module 66 to determine a correction value."), depending on the type of work equipment on a left or right side of the longitudinal axis of the machine frame and/or a distance of the work equipment to the longitudinal axis of the machine frame and/or a condition of the ground and/or a course of the route section and/or the speed of the running gear (see at least Reeve('549) Para 173: "The required control path or the desired path of travel may be entered into the computer memory of the controller or it may be calculated from an initial wayline and further operating parameters, such as the width of the implement being towed by the tractor."), and in the second control mode, the position of the construction machine relating to the reference point and the orientation of the construction machine are determined in the first coordinate system on the basis of the kinematic model implemented in the computing unit of the position-determining device taking into account the at least one of the plurality of correction variables (see at least Reeve('549) Para 176: "In cases where a GNSS outage occurs, the optical movement sensor continues to provide position and attitude data to the optimal estimator. In such circumstances, control of the vehicle can be effected by the information received from the optical movement sensor alone."). It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) based on the motivation to account for variance in the work being done and the size of the equipment.
Regarding claim 49, the combination of Reeve(‘061) and Reeve(‘549) remains as applied to claim 48. The combination further teaches wherein the construction machine is a slipform paver having a device for molding flowable material as it would have been obvious to someone skilled in the art before the effective filing date to modify to combination to apply the known technique of determining correction variables for slow moving, heavy equipment to a slipform paver based on the motivation to improve the navigation when GNSS signals are weak or lost.  
Regarding claim 50, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 40. Reeve(‘061) teaches determining correction variables for steering, but Reeve(‘061) does not explicitly teach determining correction variables for speed. However, Reeve(‘549) teaches in the first control mode, at least one correction variable is determined for the kinematic model on the basis of the difference between a speed set by the controller for a running gear and the speed of the running gear that is measured,  in the second control mode, the position of the reference point relating to the construction machine and the orientation of the construction machine is determined in the first coordinate system on the basis of the kinematic model implemented in the computing unit of the position-determining device in consideration of at least one correction variable for the speed of the at least one running gear (see at least Reeve('549) Para 197: "It will also be clearly appreciated that there may be many other vehicle variables or parameters which also need to be controlled if, for example, acceleration/deceleration or the vehicle's mode of equipment operation are also to be controlled.") 
It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) to include variables for the speed based on the motivation to improve the accuracy of the GNSS-less operation.
Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve(‘061) further in view of Reeve(‘549) further in view of Franzius et al. (US Publication Number 2017/0108867), referred to as “Franzius”.
Regarding claim 29, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 26. Reeve(‘061) teaches using inertial measurement unit and/or Wheel angle/speed sensors when the GNSS signal is weak (see at least para 46), but Reeve(‘061) does not teach in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model. However, Franzius teaches in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model (see at least Franzius Para 39: "With SLAM simultaneously a map m, and the robots state x, (typically position and orientation of the robot) for every time step t is estimated."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination of Reeve(‘061) and Reeve(‘549) with Franzius to include determining at set time intervals based on the motivation to continuously update the mapping of the equipment.
Regarding claim 41, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 40. Reeve(‘061) teaches using inertial measurement unit and/or Wheel angle/speed sensors when the GNSS signal is weak (see at least para 46), but Reeve(‘061) does not teach wherein in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model. However, Franzius teaches wherein in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model. (see at least Franzius Para 39: "With SLAM simultaneously a map m, and the robots state x, (typically position and orientation of the robot) for every time step t is estimated."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination of Reeve(‘061) and Reeve(‘549) with Franzius to include determining at set time intervals based on the motivation to continuously update the mapping of the equipment.
Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve(‘061) further in view of Reeve(‘549) further in view of Ardestani et al. (ISBN: 978-1-4673-1643-9) further referred to as “Ardestani”.
Regarding claim 30, the combination of Reeve(‘061) and Reeve(‘549) remains as applied to claim 26. Reeve(‘061) further teaches the speed and heading sensors can be used without a GNSS signal, however the sensors quickly degrade and must be recalibrated (see at least paragraph 46). However Ardestani teaches in the field of modeling robotic movement, model the movement of the construction machine based on the Lagrange approach (see at least the abstract: “the kinematics model of the robot is studied. Finally, a closed-form dynamics model based on a Lagrange formulation is presented.”). It would have been obvious to someone skilled in the art to modify the combination of Reeve(‘061) and Reeve(‘549) with Ardestani to include the Lagrange approach based on the motivation to decelerate the degradation of sensors.
Regarding claim 42, The combination of Reeve (‘061) and Reeve (‘549) remains as applied to claim 40. Reeve(‘061) further teaches the speed and heading sensors can be used without a GNSS signal, however the sensors quickly degrade and must be recalibrated (see at least paragraph 46). However Ardestani teaches in the field of modeling robotic movement, wherein in the second control mode, based on the kinematic model, the movement of the construction machine is modelled based on a Lagrange approach (see at least the abstract: “the kinematics model of the robot is studied. Finally, a closed-form dynamics model based on a Lagrange formulation is presented.”). It would have been obvious to someone skilled in the art to modify the combination of Reeve(‘061) and Reeve(‘549) with Ardestani to include the Lagrange approach based on the motivation to decelerate the degradation of sensors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 28-30, 33-42, and 45-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues These distinctions between the claimed invention and Reeve are not believed to be cured by any combination with one or more of the other cited prior art references, as none of these references appear to teach or suggest a kinematic model as claimed which takes into account "one or more empirically determined correction values for the one or more steering angles and/or for the one or more speeds, wherein the one or more correction values are determined to compensate for factors that are external to the steering angle sensors and/or speed sensors," and one of skill in the art would find no apparent motivation therein to modify the system in Reeve to arrive at the claimed invention. The examiner disagrees. Reeve (‘061) teaches further taking into account one or more empirically determined correction values for the one or more steering angles and/or for the one or more speeds (see at least Reeve('061) Para 46: "The guidance unit can relay correction information from the GNSS positioning system 8 to the WAS for calibration purposes”), but Reeve (‘061) does not explicitly teach wherein the one or more correction values are determined to compensate for factors that are external to the steering angle sensors and/or speed sensors. However, Reeve (‘549) teaches in the similar field of machine control using optical sensors to correct movement (see at least Reeve('549) Para 176: "In cases where a GNSS outage occurs, the optical movement sensor continues to provide position and attitude data to the optimal estimator. In such circumstances, control of the vehicle can be effected by the information received from the optical movement sensor alone."). It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve (‘061) with Reeve (‘549) to include optical sensors based on the motivation to provide a more accurate calculated or determined position and attitude of the vehicle (Reeve (‘549) para 175).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brenner et al. (US Patent No. 9/963,836) discloses a method for operating a paving train of construction machines. Willis et al. (US Publication No. 2011/0202225) discloses a device that uses GPS to align the velocity and heading of a vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663